 
EXHIBIT 10.1
 
Summary of Changes to the Employment Agreements of Sam Klepfish and Justin
Wiernasz
 
On August 7, 2014, our board of directors approved the amendment of the
Employment Agreements of Sam Klepfish (“SK”) and Justin Wiernasz (“JW”), our CEO
and President, respectively, effective as of August 13, 2014.  The employment
agreements have been amended as follows: (i) they have been extended by one year
to December 31, 2016; (ii) they provide for 10% annual increases of Base Salary
commencing in 2014; (iii) all performance based bonuses are eliminated; (iv)
stock grants previously issued with vesting based upon performance or stock
price are cancelled; (v) a new performance based bonus structure to partially
replace the previous structure, based upon meeting the Cash EBITDA (earnings
before interest, taxes, depreciation, and amortization and non-cash compensation
charges) targets described in the chart below has been adopted and as indicated
below, the new bonuses will have a cash portion and a stock portion and all Base
Salary can be paid in cash or in stock at the option of the executive; and (vi)
an award of 75,000 restricted stock units for JW which vest on January 1, 2015
and 75,000 restricted stock units which vest on May 1, 2016; and (vii) 125,00
restricted stock units which vest if the 30 day average closing price of our
common stock is $2.00 or above and there is a 50,000 average daily volume or
there is a 50,000 average daily volume for 14 straight  trading days; and
175,000 restricted stock units which vest if the 30 day average closing price of
our common stock is $3.00 or above and there is a 50,000 average daily volume
for 14 straight trading days.  Each executive will have the option, on an annual
basis, to take all or part of the cash portion of the bonus, or any part of Base
Salary in the form of stock at a valuation based upon the closing stock price on
the last trading day of the prior year. The decision on how much, if any, of the
bonus to take in stock must be made by May 1 of each year, unless earlier
required.  The Cash EBITDA target levels described below do not include the
effect of any potential future acquisitions and also do not include certain one
time or non-recurring expenses in the calculation of the Cash EBITDA.  If a Cash
EBITDA target is missed by 3% or less, the bonus for the target so missed shall
be reduced by 20% and if it is missed by 3.1% -5%, the bonus for such target
shall be reduced by 30%, except in both cases, the Company’s CEO has negative
discretion to further reduce the bonuses or even cancel them.


Cash EBITDA (as adjusted)
BONUS
$2,494,305
SK Cash: $50,000
SK Stock: $95,000
JW Cash: $50,000
JW Stock: $95,000
$2,786,298
SK Cash: $85,000
SK Stock: $175,000
JW Cash: $100,000
JW Stock: $175,000
$2,995,457
SK Cash: $115,000
SK Stock: $225,000
JW Cash: $150,000
JW Stock: $250,000
$3,197,431
SK Cash: $130,000
SK Stock: $250,000
JW Cash: $150,000
JW Stock: $250,000
$3,747,885
SK Cash: $175,000
SK Stock: $300,000
JW Cash: $175,000
JW Stock: $300,000